359 So.2d 37 (1978)
Thomas STANTON and Rita Stanton, His Wife, Petitioners,
v.
COMMUNITY HOSPITAL OF SOUTH BROWARD et al., Respondents.
No. 78-221.
District Court of Appeal of Florida, Fourth District.
May 31, 1978.
Linda Koenigsberg of Cohen & Kokus, Miami, for petitioners.
William D. Ricker, Jr. of Fleming O'Bryan & Fleming, Fort Lauderdale, for respondents, Dr. Edgar B. Bolton and Dr. Herbert Pardell.
Joan S. Buckley of Walton, Lantaff, Schroeder & Carson, Miami, for respondent, Dr. Allen J. Fields.
CROSS, Judge.
On petitioner's suggestion for Writ of Prohibition in a medical mediation proceeding, we issued a Rule Nisi. Pursuant thereto, a return by respondents was filed. The matter is now before us for issuance of a Rule Absolute.
On July 5, 1977, Thomas Stanton and Rita Stanton, his wife, filed a claim for medical malpractice which initiated proceedings for mediation pursuant to § 768.44, Florida Statutes (Supp. 1978). A motion to extend time for commencing hearing was timely filed and an order of the judicial referee was entered extending the period for commencing hearing from one hundred twenty days to six months. The final hearing was then scheduled to commence on December 20, 1977.
On December 5, 1977, one of several defendants in this matter moved for an order granting a continuance up until the expiration of the ten-month period established as the maximum period over which the medical mediation panel may retain jurisdiction. On January 3, 1978, the judicial referee entered his order granting the requested continuance and re-scheduling the final hearing for March 2 and 3, 1978. Upon expiration of the six-month period established for commencing the final hearing, the Stantons petitioned this court for a writ of prohibition directed to the judicial referee to prevent the commencement of the final hearing after expiration of the six-month period.
Recently, in Green v. Broward General Medical Center, 356 So.2d 877 (Fla.4th DCA opinion filed March 21, 1978), this court determined that since no hearing on the claim was commenced within six months from the date the claim was filed that the claimant was entitled to a termination of the medical mediation proceedings. Sub judice, the record conclusively demonstrates that no hearing on petitioners' claim has been commenced within six months from the date the claim was filed. Section 768.44(3), Florida Statutes (Supp. 1978). Accordingly, *38 jurisdiction of the medical mediation panel over petitioners' claim has terminated. Green v. Broward General Medical Center, supra. See also Rule 20.190(c), Fla. R.Med.P.
In view of the above expressions, we deem it unnecessary, as a matter of respect, to make the Rule Absolute, and such Rule shall issue only on further application of the relators.
IT IS SO ORDERED.
ANSTEAD and MOORE, JJ., concur.